Moore, J.
Charles Mann was sentenced to the State prison November 12, 1891, for 10 years. He was paroled April 12, 1897. He violated the terms of his parole, and was returned to the prison May 9, 1899. Many questions are raised by counsel, but, as one of them is decisive, we do not deem it necessary to pass upon the others.
Under the parole law, the prisoner is entitled to good time, which will reduce his sentence; and, if he had not forfeited any good time, petitioner would have had -less *403than a month to serve when he was returned to prison. Since then he has served upwards of 18 months. Rule 4, p. 8, of the rules governing the parole of a convict, provides that he shall in all respects conduct himself honestly, avoid evil associations, and in general pursue the course of a law-abiding citizen. It is claimed he violated this rule by becoming drunk, and was arrested for larceny. After he was returned to prison, all his good time was declared forfeited. Rule 8, p. 9, of the rules governing the parole of convicts, provides that the convict on parole will receive the benefit of good time, and suffer the same forfeiture, under the statute, as if he were within the prison inclosure.
Section 2112, 1 Comp. Laws 1897, provides:
‘ ‘ The board may, by general rule, subject to amendment from time to time, prescribe how much of the good time earned under the foregoing provisions a convict shall forfeit for more than one infraction of the prison rules in any month; and for any serious act of insubordination, attempt to escape, or escape, the board may, by special order, take away any portion or the whole of the good time made by any convict up to the date of such offense.”
Acting under the provisions of this statute, the prison board adopted 28 rules relating to the duties and obligations of convicts. Rule 22 provides for the forfeiture of all good time of any convict who shall assault a keeper, guide, or foreman, with intent to do him serious bodily harm. Rule 23 provides that a convict shall lose a portion of his good time for a violation of any rule of the prison; and for two or more offenses in one month the violations may be regarded as though they were committed in different months. Rule 27 provides for the forfeiture of all good time of any convict who shall escape from the prison, or attempt or conspire with others to escape, or shall be found with tools or weapons to be used in making an escape, or who shall manufacture any instrument or weapon to aid in making an escape. This rule also provides that any inmate who shall be guilty of any other *404violation of the rules of the institution shall lose, for such offense, as much time as the board may deem proper to deduct, providing it does not exceed the good time he could have earned in the month in which the violation occurred.
We have called attention to the substance of all the rules in relation to the forfeiture of all of the good time of the convict. None of them authorizes such a forfeiture for a violation of rule 4, p. 8, of the rules relating to convicts on parole.
The statute in relation to the good time of convicts has been before this court before. In Re Canfield, 98 Mich. 644 (57 N. W. 807), the following language was used:
“In our opinion, the language of the act clearly indicates that the intention of the legislature was to assure to the convict a prescribed reduction upon compliance with the rules of the prison, which should be made known to him from time to time, and this right .to earn a reduction of the term was one of which he could not be deprived. Such was the view taken by the court in Re Walsh, 87 Mich. 466 (49 N. W. 606); and the supreme court of Massachusetts reached a similar conclusion in relation to an act of that State upon which its opinion was asked by the governor (13 Gray, 618).”
We think the forfeiture of all of the good time of the convict was not authorized by any of the rules governing the convicts.
The petitioner will be discharged.
The other Justices concurred.